      ■-0
            I   $       V/)
      k!)                                     I
      cr                              I
                                      I   T
      \h            I                     I
                         ID
                         o
                         ,3
a.              ID
3     -         b!                I
'-0   o
                *^4^ 'i:
                                          I
      cr
      o                       ¥
                "■ki I -I-
                S V/) ^
